Opinion issued December 12, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-19-00577-CV
                             ———————————
                        MOHAMAD K. JRAB, Appellant
                                          V.
       JOHNSTON, LLC, JOSEPH ALAN JOHNSTON, JR., Appellees



                    On Appeal from the 164th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-05793



                           MEMORANDUM OPINION

      Appellant, Mohamad K. Jrab, and Appellees, Johnston, LLC, and Joseph Alan

Johnston Jr., have filed letters notifying this Court that “the parties have settled the

underlying dispute in full at mediation[.]” The Clerk of this Court issued a notice of
intent to dismiss for want of jurisdiction, and ten days have passed with no response.

See TEX. R. APP. P. 42.3(a).

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                          2